            Case 3:19-cv-00279-DCG Document 34 Filed 03/31/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

ROBERT MOORE,                                     §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §         Civil Action No. 3:19-CV-00279-DCG
                                                  §
U.S. IMMIGRATION AND CUSTOMS                      §
ENFORCEMENT; U.S. CUSTOMS AND                     §
BORDER PROTECTION; AND                            §
U.S. DEPARTMENT OF HEALTH                         §
AND HUMAN SERVICES,                               §
                                                  §
       Defendants.                                §


                    PLAINTIFF’S DESIGNATION OF EXPERT WITNESSES


       Pursuant to the Court’s Scheduling Order, as well as Fed. R. Civ. P. 26(a)(2)(B), Plaintiff

hereby submit this his Expert Designations:

       1.       Retained Experts: Plaintiff does not anticipate the use of retained experts in this

matter but reserves the right to supplement based on further production by Defendant.

       2.       Non-retained Attorneys’ Fees Experts:

                Should Plaintiff prevail in this lawsuit, he anticipates calling one or more of the

       following, in support of Plaintiff’s application for attorneys’ fees:

                A.     Defendants’ attorneys of record;

                B.     Lynn Coyle and Christopher C. Benoit, Plaintiff’s attorneys of record, 2515
                       N. Stanton St., El Paso, Texas 79902, (915) 532-5544.

                C.     John Mobbs, 6350 Escondido Dr., Suite A-14, El Paso, Texas 79912 (915)
                       541-8810.
           Case 3:19-cv-00279-DCG Document 34 Filed 03/31/20 Page 2 of 2




                 The above-named individuals are attorneys licensed in the State of Texas. They are
         expected to testify as to the reasonable and necessary attorney’s fees and costs which should
         be awarded in this case. They are expected to base their opinion on their experience
         representing clients in litigation in El Paso, Texas as well as relevant case, statutory, and
         administrative law/precedent. They are not retained, employed or otherwise under the control
         of Plaintiff. Ms. Coyle and Mr. Benoit are Plaintiff’s counsel in this matter and may testify
         as appropriate on attorney’s fees expended or claimed by Plaintiff.

         Plaintiff reserves the right to amend his expert designation and accompanying disclosures

if new or additional facts or evidence are discovered throughout the litigation process. Plaintiff also

reserves the right to elicit opinion testimony from any expert witness designated by any Defendant.

                                               Respectfully submitted,

                                               T HE L AW O FFICE OF L YNN C OYLE, PLLC
                                               2515 North Stanton Street
                                               El Paso, Texas 79902
                                               (915) 532-5544
                                               Fax (915) 532-5566


                                               / s / Christopher Benoit
                                               LYNN COYLE
                                               Texas Bar No. 24050049
                                               lynn@coylefirm.com
                                               CHRISTOPHER BENOIT
                                               Texas Bar No. 24068653
                                               chris@coylefirm.com

                                               Attorneys for Plaintiff


                                      CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2020, I delivered a true and correct copy of foregoing
instrument to Defendant’s attorneys of record, in accordance with the FEDERAL RULES OF CIVIL
PROCEDURE , through the CMECF system.


                                               / s / Christopher Benoit
                                               CHRISTOPHER BENOIT



Plaintiff’s Designation of Expert Witnesses                                                      Page 2
